Citation Nr: 0801064	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  03-28 962A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, other than post-traumatic stress disorder, claimed 
as an anxiety disorder.
 
2.  Entitlement to an initial compensable evaluation for 
cubital tunnel syndrome, left (minor) ulnar nerve, status 
post transposition, prior to June 25, 2002, and to an 
evaluation in excess of 20 percent from June 25, 2002, for 
cubital tunnel syndrome, left ulnar nerve, status post 
transposition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from September 1990 to June 
1991, including service in the Southwest Asia Theatre of 
operations.  The National Personnel Records Center confirmed 
that the veteran had service from April 1990 through August 
1990.  An April 1990 military department memorandum of record 
states that the veteran was to report in April 1990 for 
"IATR," and states that the duty is "Initial Active Duty 
for Training."  The veteran had unverified periods of 
reserve component service following his active service, until 
his reserve service discharge in 1998.  He has been granted 
service connection for an ulnar nerve injury incurred during 
a period of reserve component service in August 1993.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which granted service connection for 
cubital tunnel syndrome, status post transposition, left 
ulnar nerve, and assigned a noncompensable evaluation.  The 
RO denied service connection for an anxiety disorder.  The 
veteran disagreed in July 2002.  The RO issued a statement of 
the case (SOC) in August 2003 and the veteran perfected 
timely substantive appeal in October 2003.  During the 
process of this appeal, the RO increased the evaluation 
assigned for cubital tunnel syndrome, status post 
transposition, left ulnar nerve, to 20 percent, effective in 
June 2002.

In a statement submitted in November 2004, the veteran 
requested to withdraw a claim for an increased rating for 
degenerative disc disease of L5-S1.  In a separate statement 
dated the same month, the veteran request that his claim for 
post-traumatic stress disorder be withdrawn.  The veteran's 
withdrawal of these claims is valid under 38 C.F.R. § 
20.204(a), (b) (2007).  

The claim of entitlement to service connection for a 
psychiatric disorder, claimed as an anxiety disorder, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Beginning as early as April 2001, the veteran's 
disability due to cubital tunnel syndrome, left (minor) ulnar 
nerve, status post transposition, was manifested by pain, 
electric-shock-like sensations with certain movements, normal 
range of motion of the wrist, hypersensitivity of the scar, 
subluxation of the nerve at a certain arc of motion, and some 
atrophy of the left forearm, until the veteran underwent 
surgery in December 2003

2.  Following a December 2003 surgery to the right ulnar 
nerve, the veteran had pain in the left elbow and forearm, 
increased pain with lifting and at the extremes of motion, 
give-away weakness of some muscles of the left hand, definite 
weakness of  muscles of the hand innervated by the ulnar 
nerve, and a tender and painful scar.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for cubital 
tunnel syndrome, left (minor) ulnar nerve, status post 
transposition, are met from the date of the veteran's claim 
for service connection in April 2001, but the criteria for an 
evaluation in excess of 20 percent are not currently met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp 
2006); 38 C.F.R. §§ 4.1, 4.124a, Diagnostic Code 8516 (2007).

2.  The criteria for a separate, 10 percent evaluation for a 
tender or painful scar, status post transposition, left 
(minor) ulnar nerve, are met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.118, 
Diagnostic Code 7804 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the ulnar nerve disability for 
which service connection was granted results in more 
disability than is commensurate with the assigned initial 
evaluations (noncompensable prior to June 2002, and 20 
percent disabling from June 2002).  

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The veteran's claim for an increased initial evaluation for 
left ulnar nerve disability domes following the initial grant 
of service connection.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the U.S. Court of Appeals for Veterans Claims 
(Court) held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.  No further discussion of the duties is required.  

Entitlement to increased initial evaluation, left ulnar nerve 
disability  

The law provides that disability ratings are intended to 
compensate reductions in earning capacity as a result of the 
specific disorder.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify various disabilities.  See 
38 C.F.R. Part 4.

A rating that is assigned with a grant of service connection 
must take into account all evidence of the nature and 
severity of the disability from the effective date of service 
connection.  Thus, the rating might be a "staged" rating, 
that is, one comprised of successive ratings reflecting 
variations in the disability's severity since the date of 
service connection.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The veteran's appeal for a higher initial evaluation 
for the disability at issue requires consideration of staged 
ratings.

The veteran has been granted service connection for left 
ulnar nerve disability, and that disability has been 
evaluated under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 
8516.  Under DC 8516, a 10 percent evaluation is warranted 
for mild incomplete paralysis of the ulnar nerve of the minor 
upper extremity.  A 20 percent evaluation is warranted for 
moderate incomplete paralysis of the ulnar nerve of the major 
upper extremity; a 30 percent evaluation is warranted for 
severe incomplete paralysis.  38 C.F.R. § 4.124a, Codes 8516, 
8616, 8716.  

The term "incomplete paralysis" indicates a degree of lost or 
impaired function that is substantially less than that which 
is described in the criteria for an evaluation for complete 
paralysis of this nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  Complete paralysis of the 
ulnar nerve is indicated when there is "griffin claw" 
deformity, due to flexor contraction of ring and little 
fingers, atrophy very marked in dorsal interspace, and thenar 
and hypothenar eminences; loss of extension of right and 
little fingers cannot spread the fingers (or reverse), cannot 
adduct the thumb; flexion of wrist weakened.  

Under Diagnostic Code 7804, a 10 percent evaluation is 
assignable for scars that are superficial and painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Code 7804.  A 
superficial scar is one not associated with underlying soft 
tissue damage. 

The provisions of 38 C.F.R. § 4.71a, DC 5003, the criteria 
for evaluating degenerative arthritis, state that 
degenerative arthritis established by radiologic findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. DC 5003 further states that, where limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint affected by limitation of motion, to be combined, not 
added, under DC 5003.

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2006); see also Esteban v. Brown, 6 Vet. App. 
259, 261 (1994).  The Board notes, however, that the 
evaluation of the same disability under various diagnoses is 
to be avoided.  See 38 C.F.R. § 4.14; Fanning v. Brown, 4 
Vet. App. 225 (1993).  

Facts and analysis

1.  Evaluation prior to June 25, 2002

VA outpatient records dated in April 2001 reflect that the 
veteran reported pain in the left arm, status post 
transposition, left ulnar nerve, with increased pain with 
use, stress, or exertion.  October 2001 notes reflect that 
the veteran complained of left arm pain that worsened with 
movement when changing direction, and that he sometimes felt 
an electric-shock type sensation, which would also cause his 
hand to go numb.  The scar from the transposition was well-
healed but an area 0.5 inches around the scar was 
hypersensitive.  The elbow felt cold.  The medial epicondyle 
was tender.  There was no wasting of the muscles in the hand.  
Range of motion of the wrist was normal.  The examiner 
thought there was some decrease in strength in the left arm, 
but it was not easily measurable.  Several diagnostic tests 
were ordered to attempt to determine the cause of these 
symptoms.  These clinical notes reflect that ulnar nerve 
disability was present at a compensable level, when the 
veteran submitted his claim for service connection in April 
2001.

On VA examination conducted in January 2002, the veteran 
reported that he injured his left elbow on a steering wheel 
while driving a military truck.  Initially, the left elbow 
was swollen.  A diagnosis of contusion of the left ulnar 
nerve was assigned.  Symptoms off this contusion, included 
numbness in the left fourth and fifth fingers.  He explained 
that a left ulnar nerve transposition was performed in 1994.  
The veteran reported that he gradually regained sensation in 
the left fingers, but now had pain on the medial aspect of 
the left elbow with extremes off flexion or extension.  He 
reported that there was an occasional "popping" on the 
medial side of his elbow.  There was pain in the area with 
exposure to cold.  It was tender to pressure.  He reported 
that a wrong move could cause sharp radicular pain.  

On objective examination, the scar over the medial aspect of 
the left elbow was well-healed, but tender to pressure.  The 
veteran lacked 40° of extension.  He had elbow flexion to 
130°, limited by pain on the medial side.  The examiner 
reported that he could feel a structure sliding back and 
forth over the medial epicondyle with some of the veteran's 
movements, but this was inconsistent.  Pressure immediately 
anterior and inferior to the medial condyle caused pain.  
There was no motor weakness or sensory deficit in the left 
hand.  There was a strong abduction and abduction of the left 
fingers.  There was no atrophy of the intrinsic muscles of 
the left hand.  Radiologic examination off the left elbow 
revealed a small bony ossicle adjacent to the medial 
epicondyle.  The examiner concluded that this structure 
sliding over the medial epicondyle could represent the ulnar 
nerve or a band of fibrous tissue.  

This evidence requires a finding that the veteran's ulnar 
nerve disability was compensable at this time, as there was 
pain and limitation as well as objective evidence consistent 
with the subjective complaints of pain.  While the 
neurological signs alone could be characterized as mild, so 
as to warrant only a 10 percent disability evaluation, it is 
not clear that a 10 percent evaluation would be sufficient to 
encompass the increased disability during the episodes of 
subluxation of the nerve and the effects of the bony ossicle 
adjacent to the medical epicondyle.  

A 20 percent evaluation, however, is sufficient to encompass 
the veteran's complaints of pain, including pain due to the 
ossicle and limitation of motion.  In this case, the Board 
finds that it is more favorable to the veteran to address all 
complaints of pain and limitation of motion under 8516, so 
that a 20 percent evaluation may be assigned, than it would 
to consider assigning a separate 10 percent evaluation under 
DC 5003 for arthritis and a 10 percent evaluation under DC 
7816.  DCs 5003, 8516.

In June 2002, the veteran reported that he continued to have 
snapping of the nerve from 90 through 110 degrees of flexion.  
The examiner stated that there was a positive Tinel's sign in 
fingers four and five.  There was one inch of atrophy in the 
left forearm.  The nerve could be felt to migrate and then 
come back with the change of arc.  The examiner concluded 
that there was a post-surgical scar segment.  

This evidence, with consideration of pain, limitation of 
motion, atrophy, and weakness, warrants a 20 percent 
evaluation under DC 8516 (or a 10 percent evaluation under DC 
8516 and a 10 percent evaluation under DC 5003).  However, as 
discussed below, there is no diagnosis of degenerative joint 
disease after December 2003, when the ossicle noted on 
radiologic examination was removed, so it is more favorable 
to the veteran to assigned a 20 percent evaluation under DC 
8516 on a continuous basis, as that rating may be assigned 
both before and after June 25, 2002 and after December 2003.  

2.  Evaluation from June 25, 2002

In January 2003, the examiner noted similar findings, with a 
3/4 inch atrophy of the left forearm.  March 2003 
electromyography (EMG) examination disclosed no abnormality.  

In July 2003, the examiner stated that there was a mass of 
tissue slipping back and forth.  The examiner questioned 
whether this was the nerve, the nerve enclosed in scar 
tissue, or some other type of mass.  The veteran was told 
that, since it could not be determined what the mass was, the 
type and result of surgery was very uncertain.  The provider 
who treated the veteran in October 2003 felt that the ulnar 
nerve was subluxing at the elbow.  

In November 2003, the veteran underwent exploration and 
correction of subluxation of the left ulnar nerve at the 
elbow.  On exploration, three granulomas were found and 
removed and an osteophyte was removed.  In May 2004, the 
veteran complained that the elbow became tired and sore after 
use.  The examiner opined that the veteran no longer had any 
"mechanical symptoms."  

At a February 2004 personal hearing, the veteran testified 
that, following the most recent surgery in 2003, the surgeon 
told him that three stitches from the prior surgery failed to 
dissolves and caused small tumors.  His left arm still had 
some weakness and constant pain, but he had essentially full 
range of motion if there was no load on the arm.  He 
testified that there was pain at full extension and full 
flexion of the elbow, and was unable to lift generators and 
sacks of supplies as required in his job.  This resulted in 
needing to have someone accompany him to a job site rather 
than being able to go by himself.  

On VA examination conducted in January 2005, the veteran 
reported pain with lifting, pain with driving more than 10 to 
15 minutes, some weakness, some rolling of the nerve over the 
epicondyle, cramps and fasciculation in the left arm.  On 
objective examination, the veteran's circumference of the 
left forearm was 2 cm less than the right forearm, with no 
difference is size at the wrist.  There was no atrophy of the 
intrinsic muscles of the hand, but there was give-away 
weakness of other muscles of the hand and of the muscles of 
the forearm.  There was definite weakness of the finger 
flexors, flexor carpi ulnaris, and opponens digiti minimi.  
The surgical scar was somewhat tender, with allodynia 
(stimuli which are ordinarily non-painful evoke pain).  The 
examiner concluded that there was mild weakness of the ulnar-
innervated muscles and neuropathic pain surrounding the 
surgical area. 

Although the weakness of ulnar-innervated muscles was 
described as mild following the December 2003 surgical 
treatment of the ulnar disability, which would ordinarily 
warrant a 10 percent evaluation, the veteran also manifested 
pain, cramps, fasciculations, and increased pain on use, so 
as to warrant an evaluation in excess of 10 percent.  An 
increased or separate evaluation for degenerative arthritis 
is not appropriate following the December 2003 surgery, as 
the ossicle previously noted on radiologic examination was 
removed, and there was no medical assignment of a diagnosis 
of degenerative joint disease after the December 2003 
surgical procedure.  Thus, an evaluation in excess of 20 
percent under DC 8516 is not warranted, and an additional, 
compensable, separate evaluation under DC 5003, is not 
warranted.

The Board notes that, where a single injury results in 
multiple disabilities that are wholly separate and distinct, 
without any shared manifestations, separate ratings for each 
such disability is not pyramiding.  Esteban v. Brown, 6 Vet. 
App. 259 (1994).  In this case, pain at the scar site is not 
clearly encompassed in the evaluation based on incomplete 
paralysis of the ulnar nerve.  The evidence supports a 
finding that the scar was tender and painful prior to June 
2002, since the December 2003 surgical note clearly 
establishes that there were three granulomas underlying the 
scar.  In addition, the evidence supports a finding that the 
scar site remained tender or painful, given the clinical 
diagnosis of allodynia following the December 2003 surgery.  

The Board finds no evidence that the veteran is entitled to 
an evaluation in excess of 20 percent for ulnar nerve 
disability at any time during the pendency of the claim, 
since the veteran remained able to use his left hand for 
essentially all tasks except prolonged lifting of very heavy 
objects.  The Board also finds that the preponderance of the 
evidence is against a finding that there is any symptom which 
has not been considered in assigning the current 20 percent 
evaluation.  There is no factual basis for an evaluation in 
excess of 20 percent or to support a separate, compesable 
evaluation under any other Diagnostic Code.  As the evidence 
is not in equipoise, the statutory provisions regarding 
resolution of reasonable doubt are not applicable to warrant 
a more favorable outcome.  38 U.S.C.A. § 5107(b).  The claim 
for an evaluation in excess of 20 percent for left (minor) 
ulnar disability must be denied, except to the extent that 
the assignment of a 10 percent evaluation for a scar results 
in an increased evaluation.  


ORDER

A 20 percent evaluation for cubital tunnel syndrome, left 
(minor) ulnar nerve, status post transposition, prior to June 
25, 2002, is granted, subject to law and regulations 
governing the effective date of an award of monetary 
compensation, and a separate, compensable, 10 percent 
evaluation for a tender or painful scar is granted, subject 
to law and regulations governing the effective date of an 
award of monetary compensation; the appeal is granted to this 
extent only.
.
The appeal for an evaluation in excess of 20 percent 
evaluation for cubital tunnel syndrome, left (minor) ulnar 
nerve, status post transposition, from June 25, 2002, is 
denied, except to the extent that a separate, compensable, 10 
percent evaluation for a tender or painful scar is granted, 
to include from June 25, 2002.  


REMAND

On VA examination conducted in January 2002, a provider who 
conducted psychometric examinations, including the Shipley 
Institute of Living Scale, Rey Auditory Verbal Learning Test, 
and Minnesota Multiphasic Personality Inventory, concluded 
that the veteran had an impulse control disorder, not 
otherwise specified, which likely reflected both an 
underlying depression and PTSD, as well as characteristics of 
a personality disorder.  The examiner concluded that the 
impulse control disorder was present prior to the veteran's 
service but was exacerbated by his military service and 
combat experiences.  However, Dr. H., the psychiatrist who 
conducted examination in January 2002, concluded that the 
veteran had an anxiety disorder rather than an impulse 
disorder, and did not address whether the veteran had a pre-
existing disorder that was aggravated during service.  

The VA examiner who conducted examination in March 2004 
indicated that he agreed with the statements of Dr. H. in a 
"6/10/02" VA examination report, noting that Dr. H. 
concluded that the veteran did not meet the criteria for 
PTSD.  The Board is unable to locate a June 2002 VA 
examination by Dr. H., and finds only a January 2002 VA 
examination report by Dr. H.

The examiner who conducted the March 2004 VA examination 
further noted that the veteran report onset of anxiety during 
"basic" training.  However, the examiner who conducted the 
March 2004 VA examination did not indicate whether the 
veteran had a pre-existing disorder which was aggravated in 
service, or whether an anxiety disorder had its onset in 
service.  The question as to when a psychiatric disorder 
claimed as an anxiety disorder was first manifested in 
service, or whether such disorder, if it preexisted service, 
was aggravated in service, should be addressed by a medical 
provider.  

Moreover, the question as to whether the veteran first 
manifested a psychiatric disorder or aggravation of a 
psychiatric disorder during "active" service is complicated 
by the fact that no official service department records 
pertinent to the veteran's service prior to August 1990 which 
define the character of his service.  The Board also notes 
that the claimant has been provided with information about 
the law and regulations governing service connection, but has 
not been advised that there are specific regulations 
governing service connection where there is active duty for 
training (ADT or ACDUTRA). The claimant should be advised of 
the definitions of a claimant and the definitions of ACDUTRA 
and active duty.

In particular, the claimant should be specifically advised 
that an individual who has no "active duty" as defined by 
regulation, but whose service consists solely of ADT, does 
not meet the definition of a "veteran" unless injury during 
ADT is established. The claimant should be advised that 
service connection is not authorized for disorders which 
arise during a period of enlistment in a reserve component, 
except where the disorder is incurred during a period of 
performance of ACDUTRA during which the claimant was disabled 
from a disease or injury incurred or aggravated in line of 
duty. 38 U.S.C.A. § 101(22), (24) (West 2002 & Supp. 2005).

The claimant should be notified that "injury", for purposes 
of service connection where the service involved is ACDUTRA 
and INACDUTRA, refers to the results of an external trauma, 
rather than a degenerative process, and should be provided 
with notice of the provisions governing service connection 
for developmental and congenital disorders, including 
provisions regarding service connection where aggravation of 
such disorder is incurred in service.  See VAOPGCPREC 4-2002.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be advised of the 
definition of aggravation, the criteria for 
establishing that a pre-existing disorder was 
aggravated during active service, and of the 
regulations governing assignment of a 
disability evaluation where a preexisting 
disorder is found to have been aggravated in 
service.  

2.  An additional effort to obtain service 
department or reserve component documents 
which characterize the type(s) of service the 
veteran had from April 1990 to August 1990 
should be sought; in particular, the veteran's 
reserve component records should be sought 
from the state in which he was serving when he 
terminated reserve service, or sought from the 
facility to which the state indicates its 
closed reserve records are retired, and a 
DD214 should be sought for the veteran for the 
period(s) of service prior to September 1990.  

3.  The dates of the veteran's verified 
"active" serve as defined at 38 U.S.C.A. 
§ 101 and dates of verified "inactive" 
service as defined at 38 U.S.C.A. § 101 should 
be summarized and provided to each examiner 
who conducts VA examination.  

4.  The veteran should be afforded VA 
psychiatric examination (preferably by a Board 
of two psychiatrists).  The examiner(s) should 
review the entire claims file, including all 
the records pertaining to the treatment 
provided by the veteran's private 
psychiatrists.  The examiner(s) should address 
the following questions:  

(i) What psychiatric disorders does the 
veteran currently manifest?  
(ii) Has the veteran manifested any 
psychiatric disorder since April 5, 2001 that 
he does not currently manifest?  If so, please 
assign a diagnosis for each such disorder, and 
provide an opinion as to when disability due 
to that disorder ceased.  
(iii) Is it at least as likely as not (that 
is, is there at least a 50-50 degree of 
probability) that the veteran first 
manifested, during a period of active service, 
a disorder which causes a disability 
currently, or a disorder which has caused 
disability at any time since April 5, 2001?  
If so, which disorder or disorders first 
manifested during the veteran's active 
service?  
(iv) Of the psychiatric disorders manifested 
by the veteran since April 5, 2001, which 
disorders were, at least as likely as not 
(that is, to at least a 50-50 degree of 
probability), present prior to the veteran's 
earliest period of active service? 
(v)  Was any disorder which was present prior 
to the veteran's active service aggravated, 
that is, permanently increased in severity, 
during the veteran's active service?  

5.  The directions set forth in this Remand 
and the claims folders should be carefully 
reviewed to ensure that the foregoing 
requested development has been completed.  
Then, the claim on appeal should be 
readjudicated and the claimant should be 
notified of that adjudication.  If any benefit 
requested on appeal is not granted to the 
claimant's satisfaction, the claimant and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all of the evidence obtained.  The 
claimant should be afforded an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


